467 F.2d 486
Kenneth STANLEY, d/b/a Wayne Maid Farms, Plaintiff-Appellant,v.WILLIAM DAVIES CO., INC., d/b/a Shur-Gain Feed Division ofWilliam Davies Co., Inc. and also d/b/a SwisherFeed Division of William Davies Co.,Inc., Defendant-Appellee.
No. 71-2751 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Oct. 25, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed: See Local Rule 21.1  The charge to the jury with respect to the inference to be drawn from the failure of appellant to produce witnesses was warranted and therefore not error.  Georgia Southern & Florida Railway Company v. Perry, 5 Cir., 1964, 326 F.2d 921, 924-925.



**
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966